 Case 3:20-cv-00812-NJR Document 10 Filed 12/08/20 Page 1 of 2 Page ID #22




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEVON TERRY,

                      Plaintiff,

 v.                                           Case No. 20-cv-812-NJR

 STEPHANIE WAGONEER, DAVID
 BOGART, DARIN M. WELLS,
 ILLINOIS DEPARTMENT OF
 CORRECTIONS, and VANDALIA
 CORRECTIONAL CENTER,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On August 21, 2020, Plaintiff Levon Terry was instructed to file a Notice and

Consent to Proceed Before a Magistrate Judge Jurisdiction Form (Doc. 7). He was given

21 days to comply with the notice but failed to do so. On September 14, 2020, a second

notice was entered instructing Terry to return the Notice and Consent form within seven

days (Doc. 8). He was warned that his failure to respond could result in sanctions. He

again failed to return the form.

       On September 28, 2020, the Court entered an order to show cause why sanctions

should not be imposed for his repeated failure to submit his consent form (Doc. 9). Terry

was given until October 13 to respond to the Order (Id.). Again, he failed to respond.

       Simply put, Terry has failed to comply with the Court’s Orders. He has ignored

several notices, despite a warning that a failure to respond would result in sanctions. He



                                      Page 1 of 2
 Case 3:20-cv-00812-NJR Document 10 Filed 12/08/20 Page 2 of 2 Page ID #23




also failed to respond to the Court’s show cause order and the time for responding has

long since passed. He was warned that his failure to respond would result in sanctions.

The Court finds that dismissal is an appropriate sanction because Terry is seeking to

proceed in this case as a pauper and has no income or savings to pay a monetary sanction

(Doc. 3). The Court also finds that dismissal is warranted because Terry has failed to

prosecute his claims by his continual failure to respond to orders of this Court. See Federal

Rule of Civil Procedure 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994).

       Accordingly, the Complaint is DISMISSED without prejudice. The Clerk of

Court is DIRECTED to close the case and enter judgment accordingly.


       IT IS SO ORDERED.

       DATED: December 8, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                         Page 2 of 2
